ING Life Insurance and Annuity Company and its Variable Annuity Account C ING EDUCATOR’S DIRECT Supplement Dated February 3, 2014 to the Contract Prospectus and Contract Prospectus Summary, each dated May 1, 2013, as amended This supplement updates and amends certain information contained in your variable annuity Contract Prospectus and Contract Prospectus Summary. Please read it carefully and keep it with your Contract Prospectus and Contract Prospectus Summary for future reference. IMPORTANT INFORMATION REGARDING ING EDUCATOR’S DIRECT Effective on or about February 12, 2014, the contracts will no longer be offered for new sales. Also effective after close of business on or about March 26, 2014, new participants cannot be added under the existing contracts, except under certain contracts issued to certain State Plans. Insurance products, annuities and retirement plan funding issued by (third party administrative services may also be provided by) ING Life Insurance and Annuity Company, One Orange Way, Windsor, CT 06095. Securities are distributed by ING Financial Advisers, LLC (member SIPC). Securities may also be distributed through other broker-dealers with which ING Financial Advisers, LLC has selling agreements. X.153730-13C February 2014
